Citation Nr: 1316486	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  07-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a right foot (to include the ankle) disability, to include as secondary to service-connected left foot Syme's amputation, and/or as secondary to a service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had active military service from July 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

This matter was previously before the Board in July 2010 and was remanded for further development.  It has now returned to the Board for further appellate consideration. 

The Veteran's claim was previously styled as a right foot disability.  Based on the Veteran's contentions, the Board has restyled the issue on appeal to include the right ankle.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a January 2006 statement, the Veteran initiated a claim for entitlement to service connection for a right "foot" disability.  He stated that he was having problems with his right "foot" and he attributed his problems to transferring weight onto his right leg because his left foot was previously amputated.  The Veteran has reported that the onset of his right foot pain was in 2003 or 2004 (See July 2006 VA examination report.).

The evidence of record reflects that in November 2005, the Veteran had sought treatment for his right foot.  He reported dry itchy patches to the dorsum of the right foot and dry rough skin to the plantar aspect, and medial arch pain and forefoot pain.  He was positive for "first step pain, forefoot pain progressively gets worse."  On physical examination, he had pinpoint heel pain and decreased medial arch.  It was noted that there was no crepitus to the ankle joint.  Right foot films showed no significant arthropathy and no evidence of acute fracture, or significant bony or soft tissue abnormalities.  The diagnoses were tinea pedis, plantar fasciitis, and metatarsalgia.  The Veteran was given shoe inserts.  

A February 2006 VA clinical record reflects that the Veteran reported that his tinea pedis had resolved and that the shoe insert had "helped somewhat but still has dull aching over entire foot."  The assessment was resolving tinea pedis and forefoot valgus.  

A July 2006 VA examination report reflects that the Veteran was overweight and walked with a slight limp on the left.  He had no tenderness to palpation, minimal swelling, no pes planus, no varus or valgus, and no evidence of abnormal weight bearing.  Range of motion was normal.  There was no complaint of pain.  The Veteran had an "essentially normal physical examination with no functional impairment of the right foot." 

A November 2006 City Med Occupational and Family Health report reflects that the Veteran had limited range of motions for dorsiflexion and plantar flexion of the right ankle and foot. 

A June 2007 VA nurse's note reflects that the Veteran walked with a limp.

A July 2007 VA examination report reflects that the Veteran complained of pain in his right foot.  He reported that the foot does not swell.  Upon clinical examination, there were no deformities of the right foot.  There was some tenderness on palpation in the proximal dorsum area of the foot.  His gait was normal.  There was no pronation in his gait when walking and his arch was normal.  The assessment was "mechanical foot pain."  The examiner found that the right foot did not have any stresses on it due to the Veteran's left foot amputation as there was no significant antalgic gait.  He also noted that the x-rays in 2005 did not reveal any degenerative changes.  

At the 2007 DRO hearing, the Veteran testified that standing and walking will bother his foot and his ankle.  (See DRO hearing transcript page 2.)

An April 2011 VA examination report reflects that the Veteran did not have a right foot disability.  An x-ray of the right ankle reflected the following:

The ankle mortise appears unremarkable.  No acute fracture or dislocation is seen.  Small ossific densities are projected over the distal aspects of both malleoli and may be on the basis of ossifications are possible joint bodies/remote avulsion fragments (if this patient had prior injury).  Bimalleolar soft tissue swelling is further suggested, medial greater than lateral.  No visible joint effusion is seen.  Small posterior calcaneal enthesophyte is seen.  No significant arthritis is identified.  

The impression was "no acute osseous abnormality or significant arthritis is identified."

In an April 2013 appellant's post-remand brief, the Veteran's representative contends that, although the Veteran does not have a diagnosed disability of the right foot, he has a disability of the right ankle, and as he has previously complained of right foot and ankle pain, service connection for the ankle is warranted.  The Board finds that additional clinical evidence is needed prior to adjudicating the Veteran's claim.  Specifically, the Board finds that a clinical opinion which discusses whether the Veteran has a right ankle disability, and whether any such disability is as likely as not causally related to, or aggravated by active service, or a service-connected disability, may be useful to the Board in adjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental clinical opinion from the April 2011 VA examiner, or another clinician if he is not reasonably available, as to the following:

a.  Do the ossifications on the April 2011 x-ray represent an old fracture or are they sesamoid bones which are normal for the Veteran?

b.  Does the swelling on the April 2011 x-ray relate to additional chronic trauma or is it more likely than not than not related to some other issues such as age or weight?

c.  Do either the ossifications or the swelling represent a disability or are they within normal limits?

d.  If the Veteran has any disability of the right ankle or right foot (to include plantar fasciitis, ossification, and metatarsalgia) is it at least as likely as not that any such disability (50 percent or greater) is causally related to, or chronically aggravated by, the Veteran's service-connected left foot disability and/or service-connected low back disability?  The term "aggravation" means that there is an increase in severity of a nonservice-connected disability or an injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.

The clinician should review the Veteran's clinical records, to include November 2005, February 2006, July 2006, June 2007, and July 2007 VA records, and the November 2006 private clinical record (which are noted in the body of this remand).

If a clinician does not feel that he or she can render an adequate opinion without an examination of the Veteran, the Veteran should be scheduled for such an examination.

2.  Following completion of the above, readjudicate the issue on appeal, with consideration of all evidence of record received since issuance of the most recent Supplemental Statement of the Case (SSOC).  If a benefit sought is not granted, issue an SSOC and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


